EXHIBIT 10.1

 

CONVERTIBLE PROMISSORY NOTE

 



Effective Date: July 23, 2015

U.S. $102,500.00



 

FOR VALUE RECEIVED, Signal Bay, Inc., a Colorado corporation ("Borrower"),
promises to pay to St. George Investments LLC, a Utah limited liability company,
or its successors or assigns ("Lender"), $102,500.00 and any interest, fees,
charges, and late fees on the date that is six (6) months after the Purchase
Price Date (the "Maturity Date"). This Convertible Promissory Note (this "Note")
is issued and made effective as of July 23, 2015 (the "Effective Date"). This
Note is issued pursuant to that certain Securities Purchase Agreement dated July
23, 2015, as the same may be amended from time to time, by and between Borrower
and Lender (the "Purchase Agreement"). Certain capitalized terms used herein are
defined in Attachment 1 attached hereto and incorporated herein by this
reference.

 

This Note carries an OID of $22,500.00. In addition, Borrower agrees to pay
$5,000.00 to Lender to cover Lender's legal fees, accounting costs, due
diligence, monitoring and other transaction costs incurred in connection with
the purchase and sale of this Note (the "Transaction Expense Amount"), all of
which amount is included in the initial principal balance of this Note. The
purchase price for this Note shall be $75,000.00 (the "Purchase Price"),
computed as follows: $102,500.00 original principal balance, less the OID, less
the Transaction Expense Amount. The Purchase Price shall be payable by Lender by
wire transfer of immediately available funds.

 

1. Prepayment; Interest.

 

1.1. No interest shall accrue on the Outstanding Balance of this Note unless and
until an Event of Default (as defined below) occurs. Immediately following the
occurrence of any Event of Default, interest shall automatically accrue on the
Outstanding Balance beginning on the date the applicable Event of Default
occurred at an interest rate equal to the lesser of 22% per annum or the maximum
rate permitted under applicable law. Interest calculated hereunder shall be
computed on the basis of a 360-day year comprised of twelve (12) thirty (30) day
months, shall compound daily and shall be payable in accordance with the terms
of this Note.

 

1.2. Borrower may repay this Note at any time as set forth in this Section 1.2.
This Note shall be deemed paid in full if Borrower pays to Lender (a) the sum of
$91,250.00 (meaning Borrower would receive a $11,250.00 discount) on or before
the date that is ninety (90) days from the Purchase Price Date, or (b) the sum
of $97,500.00 (meaning Borrower would receive a $5,000.00 discount) on any date
after the date that is ninety (90) days from the Purchase Price Date but on or
before the date that is one hundred thirty-five (135) days from the Purchase
Price Date (the "Prepayment Opportunity Date"). If Borrower does not repay the
entire Outstanding Balance of this Note on or before the Prepayment Opportunity
Date, it shall receive no prepayment discount and must pay the entire
Outstanding Balance of this Note in full on or before the Maturity Date.

 

  1

 

 

2. Security. This Note is unsecured.

 

3. Conversion.

 

3.1. Conversion Price. Subject to the adjustments set forth herein, the
conversion price (the "Conversion Price") for each Conversion (as defined below)
shall be equal to the product of 70% (the "Conversion Factor") multiplied by the
average of the three (3) lowest Closing Bid Prices in the twenty (20) Trading
Days immediately preceding the applicable Conversion. Additionally, if at any
time after the Effective Date, the Conversion Shares are not DTC Eligible, then
the then-current Conversion Factor will automatically be reduced by 5% for all
future Conversions. Finally, in addition to the Default Effect, if any Major
Default occurs after the Effective Date (other than an Event of Default for
failure to pay the Outstanding Balance on the Maturity Date), the Conversion
Factor shall automatically be reduced for all future Conversions by an
additional 5% for each of the first three (3) Major Defaults that occur after
the Effective Date (for the avoidance of doubt, each occurrence of any Major
Default shall be deemed to be a separate occurrence for purposes of the
foregoing reductions in Conversion Factor, even if the same Major Default occurs
three (3) separate times). For example, the first time the Conversion Shares are
not DTC Eligible, the Conversion Factor for future Conversions thereafter will
be reduced from 70% to 65% for purposes of this example. If, thereafter, there
are three (3) separate occurrences of a Major Default pursuant to Section
4.1(a), then for purposes of this example the Conversion Factor would be reduced
by 5% for the first such occurrence, and so on for each of the second and third
occurrences of such Major Default.

 

3.2. Conversions. Lender has the right at any time following an Event of
Default, at its election, to convert (each instance of conversion is referred to
herein as a "Conversion") all or any part of the Outstanding Balance into shares
("Conversion Shares") of fully paid and non-assessable common stock, $0.0001 par
value per share ("Common Stock"), of Borrower as per the following conversion
formula: the number of Conversion Shares equals the amount being converted (the
"Conversion Amount") divided by the Conversion Price. Conversion notices in the
form attached hereto as Exhibit A (each, a "Conversion Notice") may be
effectively delivered to Borrower by any method of Lender's choice (including
but not limited to facsimile, email, mail, overnight courier, or personal
delivery), and all Conversions shall be cashless and not require further payment
from Lender. Borrower shall deliver the Conversion Shares from any Conversion to
Lender in accordance with Section 8 below.

 

4. Defaults and Remedies.

 

4.1. Defaults. The following are events of default under this Note (each, an
"Event of Default"): (a) Borrower shall fail to pay any principal, interest,
fees, charges, or any other amount when due and payable hereunder; or (b)
Borrower shall fail to deliver any Conversion Shares in accordance with the
terms hereof; or (c) a receiver, trustee or other similar official shall be
appointed over Borrower or a material part of its assets and such appointment
shall remain uncontested for twenty (20) days or shall not be dismissed or
discharged within sixty (60) days; or (d) Borrower shall become insolvent or
generally fails to pay, or admits in writing its inability to pay, its debts as
they become due, subject to applicable grace periods, if any; or (e) Borrower
shall make a general assignment for the benefit of creditors; or (f) Borrower
shall file a petition for relief under any bankruptcy, insolvency or similar law
(domestic or foreign); or (g) an involuntary proceeding shall be commenced or
filed against Borrower; or (h) Borrower shall default or otherwise fail to
observe or perform any covenant, obligation, condition or agreement of Borrower
contained herein or in any other Transaction Document (as defined in the
Purchase Agreement), other than those specifically set forth in this Section 4.1
and Section 4 of the Purchase Agreement; or (i) any representation, warranty or
other statement made or furnished by or on behalf of Borrower to Lender herein,
in any Transaction Document, or otherwise in connection with the issuance of
this Note shall be false, incorrect, incomplete or misleading in any material
respect when made or furnished; or (j) the occurrence of a Fundamental
Transaction without Lender's prior written consent; or (k) Borrower shall fail
to maintain the Share Reserve as required under the Purchase Agreement; or (l)
Borrower effectuates a reverse split of its Common Stock without twenty (20)
Trading Days prior written notice to Lender; or (m) any money judgment, writ or
similar process shall be entered or filed against Borrower or any subsidiary of
Borrower or any of its property or other assets for more than $100,000.00, and
shall remain unvacated, unbonded or unstayed for a period of twenty (20)
calendar days unless otherwise consented to by Lender; or (n) Borrower shall
fail to deliver to Lender original signature pages to all Transaction Documents
within five (5) Trading Days of the Purchase Price Date; or (o) Borrower's
Common Stock shall fail to be DTC Eligible; or (p) Borrower shall fail to
observe or perform any covenant set forth in Section 4 of the Purchase
Agreement.

 

  2

 

 

4.2. Remedies. Upon the occurrence of any Event of Default, Borrower shall
within one (1) Trading Day deliver written notice thereof via facsimile, email
or reputable overnight courier (with next day delivery specified) (an "Event of
Default Notice") to Lender. At any time and from time to time after the earlier
of Lender's receipt of an Event of Default Notice and Lender becoming aware of
the occurrence of any Event of Default, Lender may accelerate this Note by
written notice to Borrower, with the Outstanding Balance becoming immediately
due and payable in cash at the Mandatory Default Amount. Notwithstanding the
foregoing, at any time following the occurrence of any Event of Default, Lender
may, at its option, elect to increase the Outstanding Balance by applying the
Default Effect (subject to the limitation set forth below) via written notice to
Borrower without accelerating the Outstanding Balance, in which event the
Outstanding Balance shall be increased as of the date of the occurrence of the
applicable Event of Default pursuant to the Default Effect, but the Outstanding
Balance shall not be immediately due and payable unless so declared by Lender
(for the avoidance of doubt, if Lender elects to apply the Default Effect
pursuant to this sentence, it shall reserve the right to declare the Outstanding
Balance immediately due and payable at any time and no such election by Lender
shall be deemed to be a waiver of its right to declare the Outstanding Balance
immediately due and payable as set forth herein unless otherwise agreed to by
Lender in writing). Notwithstanding the foregoing, upon the occurrence of any
Event of Default described in clauses (c), (d), (e), (f) or (g) of Section 4.1,
the Outstanding Balance as of the date of acceleration shall become immediately
and automatically due and payable in cash at the Mandatory Default Amount,
without any written notice required by Lender. Additionally, following the
occurrence of any Event of Default, Borrower may, at its option, pay any
Conversion in cash instead of Conversion Shares by paying to Lender on or before
the applicable Delivery Date (as defined below) a cash amount equal to the
number of Conversion Shares set forth in the applicable Conversion Notice
multiplied by the highest intra-day trading price of the Common Stock that
occurs during the period beginning on the date the applicable Event of Default
occurred and ending on the date of the applicable Conversion Notice. In
connection with acceleration described herein, Lender need not provide, and
Borrower hereby waives, any presentment, demand, protest or other notice of any
kind, and Lender may immediately and without expiration of any grace period
enforce any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Such acceleration may be rescinded and
annulled by Lender at any time prior to payment hereunder and Lender shall have
all rights as a holder of the Note until such time, if any, as Lender receives
full payment pursuant to this Section 4.2. No such rescission or annulment shall
affect any subsequent Event of Default or impair any right consequent thereon.
Nothing herein shall limit Lender's right to pursue any other remedies available
to it at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to Borrower's failure to
timely deliver Conversion Shares upon Conversion of the Notes as required
pursuant to the terms hereof.

 

4.3. Cross Default. A breach or default by Borrower of any covenant or other
term or condition contained in any Other Agreements shall, at the option of
Lender, be considered an Event of Default under this Note, in which event Lender
shall be entitled (but in no event required) to apply all rights and remedies of
Lender under the terms of this Note.

 

5. Unconditional Obligation; No Offset. Borrower acknowledges that this Note is
an unconditional, valid, binding and enforceable obligation of Borrower not
subject to offset, deduction or counterclaim of any kind. Borrower hereby waives
any rights of offset it now has or may have hereafter against Lender, its
successors and assigns, and agrees to make the payments or Conversions called
for herein in accordance with the terms of this Note.

 

  3

 

 

6. Waiver. No waiver of any provision of this Note shall be effective unless it
is in the form of a writing signed by the party granting the waiver. No waiver
of any provision or consent to any prohibited action shall constitute a waiver
of any other provision or consent to any other prohibited action, whether or not
similar. No waiver or consent shall constitute a continuing waiver or consent or
commit a party to provide a waiver or consent in the future except to the extent
specifically set forth in writing.

 

7. Effect of Certain Events.

 

7.1. Adjustment Due to Distribution. If Borrower shall declare or make any
distribution of its assets (or rights to acquire its assets) to holders of
Common Stock as a dividend, stock repurchase, by way of return of capital or
otherwise (including any dividend or distribution to Borrower's stockholders in
cash or shares (or rights to acquire shares) of capital stock of a subsidiary
(i.e., a spin-off)) (a "Distribution"), then Lender shall be entitled, upon any
conversion of this Note after the date of record for determining stockholders
entitled to such Distribution, to receive the amount of such assets which would
have been payable to Lender with respect to the shares of Common Stock issuable
upon such conversion had Lender been the holder of such shares of Common Stock
on the record date for the determination of stockholders entitled to such
Distribution.

 

7.2. Adjustments for Stock Split. Notwithstanding anything herein to the
contrary, any references to share numbers or share prices shall be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction.

 

8. Method of Conversion Share Delivery. On or before the close of business on
the third (3rd) Trading Day following the date of delivery of a Conversion
Notice (the "Delivery Date"), Borrower shall deliver or cause to be delivered to
Lender or its broker (as designated in the Conversion Notice), via reputable
overnight courier, a certificate or certificates representing the aggregate
number of Conversion Shares to which Lender shall be entitled, registered in the
name of Lender or its designee. For the avoidance of doubt, Borrower has not met
its obligation to deliver Conversion Shares by the Delivery Date unless Lender
or its broker, as applicable, has actually received the certificate representing
the applicable Conversion Shares no later than the close of business on the
relevant Delivery Date pursuant to the terms set forth above.

 

9. Conversion Delays. If Borrower fails to deliver Conversion Shares in
accordance with the timeframe stated in Section 8, Lender, at any time prior to
selling all of those Conversion Shares, may rescind in whole or in part that
particular Conversion attributable to the unsold Conversion Shares, with a
corresponding increase to the Outstanding Balance (any returned amount will tack
back to the Purchase Price Date for purposes of determining the holding period
under Rule 144 under the Securities Act of 1933, as amended ("Rule 144")). In
addition, for each Conversion, in the event that Conversion Shares are not
delivered by the fourth Trading Day (inclusive of the day of the Conversion), a
late fee equal to the greater of (a) $500.00 and (b) 2% of the applicable
Conversion Share Value rounded to the nearest multiple of $100.00 (but in any
event the cumulative amount of such late fees for each Conversion shall not
exceed 200% of the applicable Conversion Share Value) will be assessed for each
day after the third Trading Day (inclusive of the day of the Conversion) until
Conversion Share delivery is made; and such late fee will be added to the
Outstanding Balance (such fees, the "Conversion Delay Late Fees"). For
illustration purposes only, if Lender delivers a Conversion Notice to Borrower
pursuant to which Borrower is required to deliver 100,000 Conversion Shares to
Lender and on the Delivery Date such Conversion Shares have a Conversion Share
Value of $20,000.00 (assuming a Closing Trade Price on the Delivery Date of
$0.20 per share of Common Stock), then in such event a Conversion Delay Late Fee
in the amount of $500.00 per day (the greater of $500.00 per day and $20,000.00
multiplied by 2%, which is $400.00) would be added to the Outstanding Balance of
the Note until such Conversion Shares are delivered to Lender. For purposes of
this example, if the Conversion Shares are delivered to Lender twenty (20) days
after the applicable Delivery Date, the total Conversion Delay Late Fees that
would be added to the Outstanding Balance would be $10,000.00 (20 days
multiplied by $500.00 per day). If the Conversion Shares are delivered to Lender
one hundred (100) days after the applicable Delivery Date, the total Conversion
Delay Late Fees that would be added to the Outstanding Balance would be
$40,000.00 (100 days multiplied by $500.00 per day, but capped at 200% of the
Conversion Share Value).

 

  4

 

 

10. Ownership Limitation. Notwithstanding anything to the contrary contained in
this Note or the other Transaction Documents, if at any time Lender shall or
would be issued shares of Common Stock under any of the Transaction Documents,
but such issuance would cause Lender (together with its affiliates) to
beneficially own a number of shares exceeding 4.99% of the number of shares of
Common Stock outstanding on such date (including for such purpose the shares of
Common Stock issuable upon such issuance) (the "Maximum Percentage"), then
Borrower must not issue to Lender shares of Common Stock which would exceed the
Maximum Percentage. For purposes of this section, beneficial ownership of Common
Stock will be determined pursuant to Section 13(d) of the 1934 Act. The shares
of Common Stock issuable to Lender that would cause the Maximum Percentage to be
exceeded are referred to herein as the "Ownership LimitationShares". Borrower
will reserve the Ownership Limitation Shares for the exclusive benefit of
Lender. From time to time, Lender may notify Borrower in writing of the number
of the Ownership Limitation Shares that may be issued to Lender without causing
Lender to exceed the Maximum Percentage. Upon receipt of such notice, Borrower
shall be unconditionally obligated to immediately issue such designated shares
to Lender, with a corresponding reduction in the number of the Ownership
Limitation Shares. Notwithstanding the forgoing, the term "4.99%" above shall be
replaced with "9.99%" at such time as the Market Capitalization is less than
$10,000,000.00. Notwithstanding any other provision contained herein, if the
term "4.99%" is replaced with "9.99%" pursuant to the preceding sentence, such
increase to "9.99%" shall remain at 9.99% until increased, decreased or waived
by Lender as set forth below. By written notice to Borrower, Lender may
increase, decrease or waive the Maximum Percentage as to itself but any such
waiver will not be effective until the 61st day after delivery thereof. The
foregoing 61-day notice requirement is enforceable, unconditional and
non-waivable and shall apply to all affiliates and assigns of Lender.

 

11. Terms of Future Financings. So long as this Note is outstanding, upon any
issuance by Borrower of any security with any term more favorable to the holder
of such security or with a term in favor of the holder of such security that was
not similarly provided to Lender in this Note, then Borrower shall notify Lender
of such additional or more favorable term and such term, at Lender's option,
shall become a part of the Transaction Documents. Additionally, if Borrower
fails to notify Lender of any such additional or more favorable term, but Lender
becomes aware that Borrower has granted such a term to any third party, Lender
may notify Borrower of such additional or more favorable term and such term
shall become a part of the Transaction Documents retroactive to the date on
which such term was granted to the applicable third party. The types of terms
contained in another security that may be more favorable to the holder of such
security include, but are not limited to, terms addressing conversion discounts,
conversion lookback periods, interest rates, OIDs, stock sale price, conversion
price per share, and warrant coverage.

 

12. Payment of Collection Costs. If this Note is placed in the hands of an
attorney for collection or enforcement prior to commencing arbitration or legal
proceedings, or is collected or enforced through any arbitration or legal
proceeding, or Lender otherwise takes action to collect amounts due under this
Note or to enforce the provisions of this Note, then Borrower shall pay the
costs incurred by Lender for such collection, enforcement or action including,
without limitation, attorneys' fees and disbursements. Borrower also agrees to
pay for any costs, fees or charges of its transfer agent that are charged to
Lender pursuant to any Conversion or issuance of shares pursuant to this Note.

 

13. Opinion of Counsel. In the event that an opinion of counsel is needed for
any matter related to this Note, Lender has the right to have any such opinion
provided by its counsel. Lender also has the right to have any such opinion
provided by Borrower's counsel.

 

  5

 

 

14. Governing Law. This Note shall be construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Note shall be governed by, the internal laws of the State of
Utah, without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of Utah or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of Utah.
The provisions set forth in the Purchase Agreement to determine the proper venue
for any disputes are incorporated herein by this reference.

 

15. Resolution of Disputes.

 

15.1. Arbitration of Disputes. By its acceptance of this Note, each party agrees
to be bound by the Arbitration Provisions (as defined in the Purchase Agreement)
set forth as an exhibit to the Purchase Agreement.

 

15.2. Calculation Disputes. Notwithstanding the Arbitration Provisions, in the
case of a dispute as to any Calculation (as defined in the Purchase Agreement),
such dispute will be resolved in the manner set forth in the Purchase Agreement.

 

16. Cancellation. After repayment or conversion of the entire Outstanding
Balance, this Note shall be deemed paid in full, shall automatically be deemed
canceled, and shall not be reissued.

 

17. Amendments. The prior written consent of both parties hereto shall be
required for any change or amendment to this Note.

 

18. Assignments. Borrower may not assign this Note without the prior written
consent of Lender. This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by Lender
without the consent of Borrower.

 

19. Time is of the Essence. Time is expressly made of the essence with respect
to each and every provision of this Note and the documents and instruments
entered into in connection herewith.

 

20. Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with the
subsection of the Purchase Agreement titled "Notices."

 

21. Liquidated Damages. Lender and Borrower agree that in the event Borrower
fails to comply with any of the terms or provisions of this Note, Lender's
damages would be uncertain and difficult (if not impossible) to accurately
estimate because of the parties' inability to predict future interest rates,
future share prices, future trading volumes and other relevant factors.
Accordingly, Lender and Borrower agree that any fees, balance adjustments, or
other charges assessed under this Note are not penalties but instead are
intended by the parties to be, and shall be deemed, liquidated damages (under
Lender's and Borrower's expectations that any such liquidated damages will tack
back to the Purchase Price Date for purposes of determining the holding period
under Rule 144).

 

22. Waiver of Jury Trial. EACH OF LENDER AND BORROWER IRREVOCABLY WAIVES ANY AND
ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY'S
RIGHT TO DEMAND TRIAL BY JURY.

 

[Remainder of page intentionally left blank; signature page follows]

 

  6

 





 



IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective Date.

 

 



 

BORROWER:

 

   

Signal Bay, Inc.

           By:

 

 

Name:

 

 

Title:

 

  



ACKNOWLEDGED, ACCEPTED AND AGREED:

LENDER:

 

St. George Investments LLC

 

By: Fife Trading, Inc., Manager

 



By:

 

 

 

John M. Fife, President

 

 



[Signature Page to Convertible Promissory Note]

 



   

 



 

ATTACHMENT 1

DEFINITIONS

 

For purposes of this Note, the following terms shall have the following
meanings:

 

A1. "Bloomberg" means Bloomberg L.P. (or if that service is not then reporting
the relevant information regarding the Common Stock, a comparable reporting
service of national reputation selected by Lender and reasonably satisfactory to
Borrower).

 

A2. "Closing Bid Price" and "Closing Trade Price" means the last closing bid
price and last closing trade price, respectively, for the Common Stock on its
principal market, as reported by Bloomberg, or, if its principal market begins
to operate on an extended hours basis and does not designate the closing bid
price or the closing trade price (as the case may be) then the last bid price or
last trade price, respectively, of the Common Stock prior to 4:00:00 p.m., New
York time, as reported by Bloomberg, or, if its principal market is not the
principal securities exchange or trading market for the Common Stock, the last
closing bid price or last trade price, respectively, of the Common Stock on the
principal securities exchange or trading market where the Common Stock is listed
or traded as reported by Bloomberg, or if the foregoing do not apply, the last
closing bid price or last trade price, respectively, of the Common Stock in the
over-the-counter market on the electronic bulletin board for the Common Stock as
reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for the Common Stock by Bloomberg, the average of the
bid prices, or the ask prices, respectively, of any market makers for the Common
Stock as reported by OTC Markets Group, Inc., and any successor thereto. If the
Closing Bid Price or the Closing Trade Price cannot be calculated for the Common
Stock on a particular date on any of the foregoing bases, the Closing Bid Price
or the Closing Trade Price (as the case may be) of the Common Stock on such date
shall be the fair market value as mutually determined by Lender and Borrower. If
Lender and Borrower are unable to agree upon the fair market value of the Common
Stock, then such dispute shall be resolved in accordance with the procedures in
Section 15.2. All such determinations shall be appropriately adjusted for any
stock dividend, stock split, stock combination or other similar transaction
during such period.

 

A3. "Default Effect" means multiplying the Outstanding Balance as of the date
the applicable Event of Default occurred by (a) 15% for each occurrence of any
Major Default, or (b) 5% for each occurrence of any Minor Default, and then
adding the resulting product to the Outstanding Balance as of the date the
applicable Event of Default occurred, with the sum of the foregoing then
becoming the Outstanding Balance under this Note as of the date the applicable
Event of Default occurred; provided that the Default Effect may only be applied
three (3) times hereunder with respect to Major Defaults and three (3) times
hereunder with respect to Minor Defaults; and provided further that the Default
Effect shall not apply to any Event of Default pursuant to Section 4.1(b)
hereof.

 

A4. "DTC" means the Depository Trust Company.

 

A5. "DTC Eligible" means, with respect to the Common Stock, that such Common
Stock is eligible to be deposited in certificate form at the DTC, cleared and
converted into electronic shares by the DTC and held in the name of the clearing
firm servicing Lender's brokerage firm for the benefit of Lender.

 

A6. "Fundamental Transaction" means that (a) (i) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
consolidate or merge with or into (whether or not Borrower or any of its
subsidiaries is the surviving corporation) any other person or entity, or (ii)
Borrower or any of its subsidiaries shall, directly or indirectly, in one or
more related transactions, sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other person or entity, or (iii) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
allow any other person or entity to make a purchase, tender or exchange offer
that is accepted by the holders of more than 50% of the outstanding shares of
voting stock of Borrower (not including any shares of voting stock of Borrower
held by the person or persons making or party to, or associated or affiliated
with the persons or entities making or party to, such purchase, tender or
exchange offer), or (iv) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with any
other person or entity whereby such other person or entity acquires more than
50% of the outstanding shares of voting stock of Borrower (not including any
shares of voting stock of Borrower held by the other persons or entities making
or party to, or associated or affiliated with the other persons or entities
making or party to, such stock or share purchase agreement or other business
combination), or (v) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, reorganize, recapitalize or
reclassify the Common Stock, other than an increase in the number of authorized
shares of Borrower's Common Stock, or (b) any "person" or "group" (as these
terms are used for purposes of Sections 13(d) and 14(d) of the 1934 Act and the
rules and regulations promulgated thereunder) is or shall become the "beneficial
owner" (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
50% of the aggregate ordinary voting power represented by issued and outstanding
voting stock of Borrower.

 

Attachment 1 to Convertible Promissory Note, Page 1

 

   

 

 

A7. "Major Default" means any Event of Default occurring under Sections 4.1(a)
(payments), 4.1(k) (Share Reserve), or 4.1(p) (breaches of certain covenants) of
this Note.

 

A8. "Mandatory Default Amount" means the greater of (a) the Outstanding Balance
divided by the Conversion Price on the date the Mandatory Default Amount is
demanded, multiplied by the VWAP on the date the Mandatory Default Amount is
demanded, or (b) the Outstanding Balance following the application of the
Default Effect.

 

A9. "Market Capitalization" means the product equal to (a) the average VWAP of
the Common Stock for the immediately preceding fifteen (15) Trading Days,
multiplied by (b) the aggregate number of outstanding shares of Common Stock as
reported on Borrower's most recently filed Form 10-Q or Form 10-K.

 

A10. "Minor Default" means any Event of Default that is not a Major Default.

 

A11. "OID" means an original issue discount.

 

A12. "Other Agreements" means, collectively, (a) all existing and future
agreements and instruments between, among or by Borrower (or an affiliate), on
the one hand, and Lender (or an affiliate), on the other hand, and (b) any
financing agreement or a material agreement that affects Borrower's ongoing
business operations.

 

A13. "Outstanding Balance" means as of any date of determination, the Purchase
Price, as reduced or increased, as the case may be, pursuant to the terms hereof
for payment, Conversion, offset, or otherwise, plus the OID, the Transaction
Expense Amount, accrued but unpaid interest, collection and enforcements costs
(including attorneys' fees) incurred by Lender, transfer, stamp, issuance and
similar taxes and fees related to Conversions, and any other fees or charges
(including without limitation Conversion Delay Late Fees) incurred under this
Note.

 

A14. "Purchase Price Date" means the date the Purchase Price is delivered by
Lender to Borrower.

 

A15. "Trading Day" means any day on which the Common Stock is traded or tradable
for any period on the Common Stock's principal market, or on the principal
securities exchange or other securities market on which the Common Stock is then
being traded.

 

A16. "VWAP" means the volume weighted average price of the Common stock on the
principal market for a particular Trading Day or set of Trading Days, as the
case may be, as reported by Bloomberg.

 

Attachment 1 to Convertible Promissory Note, Page 2

 



   

 



 

EXHIBIT A

 

St. George Investments LLC

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601

 



Signal Bay, Inc.
Attn: William Waldrop, CEO
9484 South Eastern Avenue, Suite 141
Las Vegas, Nevada 89123

Date: __________________ 



 

CONVERSION NOTICE

 

 The above-captioned Lender hereby gives notice to Signal Bay, Inc., a Colorado
corporation (the "Borrower"), pursuant to that certain Convertible Promissory
Note made by Borrower in favor of Lender on July 23, 2015 (the "Note"), that
Lender elects to convert the portion of the Note balance set forth below into
fully paid and non-assessable shares of Common Stock of Borrower as of the date
of conversion specified below. Said conversion shall be based on the Conversion
Price set forth below. In the event of a conflict between this Conversion Notice
and the Note, the Note shall govern, or, in the alternative, at the election of
Lender in its sole discretion, Lender may provide a new form of Conversion
Notice to conform to the Note. Capitalized terms used in this notice without
definition shall have the meanings given to them in the Note.

 

A. Date of Conversion: ____________

B. Conversion #: ____________

C. Conversion Amount: ____________

D. Conversion Price: _______________

E. Conversion Shares: _______________ (C divided by D)

F. Remaining Outstanding Balance of Note: ____________*

 

* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Conversion Notice and such Transaction Documents.

 

So that DTC processing can begin, please deliver, via reputable overnight
courier, a certificate representing DTC Eligible Conversion Shares to:

 

Name:

 

 

Address:

 

 

 

 



 

To the extent the Conversion Shares are not DTC Eligible, please deliver, via
reputable overnight courier, a certificate representing the non-DTC Eligible
Conversion Shares to the party at the address set forth above.

 

Sincerely,

 

Lender: 

 

St. George Investments LLC

 

By: Fife Trading, Inc., Manager

 





By:

 

 

 

John M. Fife, President

 



 

 

Exhibit A to Convertible Promissory Note, Page 1

--------------------------------------------------------------------------------